            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




VIDILLION, INC.,                   CV 18-7270 DSF (ASx)
    Plaintiff,

               v.                  JUDGMENT

PIXALATE, INC.,
    Defendant.



   The Court having granted Plaintiff’s motion to voluntarily
dismiss the case,

   IT IS ORDERED AND ADJUDGED that Plaintiff take nothing,
that the action be dismissed without prejudice, and that
Defendant recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: August 7, 2019               ___________________________
                                   Dale S. Fischer
                                   United States District Judge
